internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-161436-01 date date legend trust decedent date date date date date date date date date court date bank individual plr-161436-01 beneficiary beneficiary beneficiary nephew corporation date date date date charity charity dear sir or madam this is in response to your letter dated date and prior correspondence requesting a ruling under sec_2601 of the internal_revenue_code submitted on behalf of trust trust was created under decedent’s will the will was executed on date codicils were executed on date first codicil date second codicil date third codicil date fourth codicil date fifth codicil date sixth codicil and date seventh codicil decedent died on date court issued a final judgment settling decedent’s estate on date date sec_1 through are all prior to date the relevant provisions of trust are found in the eleventh paragraph of decedent’s will paragraph eleventh provides that all the rest residue and remainder of decedent’s estate whether real or personal of every kind and description and wherever situated in which decedent has any right title or interest at the time of decedent’s death is given to bank a national banking association and individual or her alternate in trust to be held administered and distributed in accordance with the following provisions the sixth codicil to the will amended paragraph eleventh by inserting a new paragraph paragraph a and adding a number of subparagraphs under paragraph a paragraph eleventh a subparagraph as revised instructs the trustees to divide the trust estate without requiring the physical segregation of the assets except as where plr-161436-01 specifically provided as follows sub-paragraph a a provides that one-third of the assets shall be set_aside and held as a separate trust designated as a charitable_trust for the benefit of certain charitable organizations sub-paragraph a b provides that the remaining two-thirds thereof shall be set_aside and held as a separate trust designated as the trust for the benefit of each of decedent’s grandnieces and grandnephew beneficiary beneficiary and beneficiary sub-paragraph a of paragraph eleventh as revised provides that the net_income from the trust shall be paid and distributed as follows sub-paragraph a a provides for a payment of dollar_figure per month to nephew until his death or until termination of trust whichever first occurs sub-paragraph a b provides for a payment of dollar_figure per month to individual until her death or until termination of trust whichever first occurs sub-paragraph a c provides that the remainder of the net_income shall be distributed as follows until each of decedent’s grandnieces and grandnephew referred to above reaches the age of years the trustees shall pay to or apply for the benefit of each of decedent’s grandnieces and grandnephew after deducting therefrom the pro_rata share attributable to the annual payments required for the repayment of the indebtedness that may be created pursuant to paragraph tenth the amount of income as the trustees in their absolute discretion from time to time determine is necessary or proper for the child’s care support maintenance and education including college or professional education illness or extreme emergency any income not so paid shall be accumulated and added to principal when a grandniece or grandnephew attains the age of years the trustees shall pay to or for the benefit of the grandniece or grandnephew and to or for the benefit of the issue of the grandniece or grandnephew until termination of the trust after deducting therefrom the pro_rata share attributable to the annual payments required for the repayment of the indebtedness that may be created pursuant to paragraph tenth the amount of the net_income as the trustees in their absolute discretion from time to time determine is necessary or proper for the education including college or professional education illness or extreme emergency of the grandniece or grandnephew and the issue of the grandniece or grandnephew any income not so paid shall be accumulated and added to principal sub-paragraph a provides that trust shall terminate upon the date the youngest grandniece or grandnephew living at the date of decedent’s death reaches the age of years or should the youngest die prior to attaining years of age then upon the date the next youngest reaches the age of years unless sooner terminated sub-paragraph a provides that in the event of the death of any of decedent’s grandnieces and grandnephews who are beneficiaries prior to the termination of this trust the share of the deceased shall be distributed to the then living lawful issue of the deceased beneficiary by right of representation if there are no lawful living issue of the plr-161436-01 deceased beneficiary the share shall be proportionately divided between and added to and distributed to the trust for the surviving grandnieces and grandnephews sub-paragraph a provides that upon termination of trusts all of the assets set_aside for the benefit of decedent’s grandnephews and grandnieces shall be distributed to them or if any be deceased to his issue by right of representation provided however that with reference to the shares of stock in corporation should any beneficiary desire to sell his or her share upon distribution the same shall be sold or offered for sale to the remaining distributees at the fair_market_value thereof as determined by the trustees it being decedent’s specific direction that all of decedent’s shares of stock in corporation remain with members of decedent’s family and shall not be sold to any third party sub-paragraph a provides that unless terminated at an earlier date under the foregoing provisions all trusts shall terminate at the expiration of twenty-one years after the death of the last to die of the beneficiaries in being at the time of decedent’s death in case of termination the trust estate shall be distributed as provided above sub-paragraph a provides that if the payments to any beneficiary of the trust shall be insufficient in the discretion of the trustees to provide for the education illness or extreme emergency of the beneficiary the trustees may pay to the beneficiary or apply for his or her benefit a limited sum as they may deem proper or necessary for that purpose decedent requests that the trustees exercise the discretion granted only in the event of dire need on a temporary basis and only in the event the payment can be made without injury to or sale of the business_assets and real_property in the trust estate beneficiary was born on date beneficiary was born on date beneficiary was born on date decedent was born on date individual is no longer living trustee plans to petition court to modify trust to clarify certain ambiguities in the trust instrument sub-paragraph a c as modified will provide that after each of decedent’s grandnieces and grandnephews referred to above reaches the age of twenty-one years the trustees shall pay to or apply for the benefit of the grandnieces and grandnephew until termination of the trust the amount of the net_income as the trustee in its absolute discretion from time to time determines is necessary or proper for the care support maintenance education including college or professional education illness or extreme emergency of the grandnieces or grandnephew without the trustee considering any other income or resources of the beneficiary trustee shall also pay for the benefit of the issue of such grandnieces and grandnephew until termination of the trust such amount of the net_income as trustee in its absolute discretion from time to time plr-161436-01 determines as necessary or proper for the education including college or professional education illness or extreme emergency of such issue any income not so paid shall be accumulated and added to principal sub-paragraph a as modified will provide that the trusts shall terminate upon the date of the youngest grandniece or grandnephew living at the date of decedent’s death reaches the age of years or should the youngest die prior to attaining years of age then upon the date the next youngest reaches the age of years unless sooner terminated if prior to termination of this trust and in the absence of any judicial determination of incompetency the trustee has reason to believe that any beneficiary is or may be incompetent or unable to manage his or her affairs the trustee shall be guided by the following provisions in initiating its investigation that a beneficiary is incompetent or has been restored to capacity the trustee is authorized and directed to consult with the beneficiary’s parents siblings adult children and any treating physician further the trustee shall at the expense of the trust engage the services of other doctors including specialists lawyers investigators or others as will secure all pertinent information to assist the trustee in its investigation all reports and recommendations of the experts shall be made in signed writings to the trustee upon written request the trustee shall make copies of all reports available to the family members during any period while a grandniece or grandnephew is incompetent and therefore unable to receive distribution of income of the trust estate the trustee shall pay or apply the net_income of the trust as provided in sub-paragraph c a beneficiary determined by the trustee to be incompetent shall be reevaluated by a similar investigation as often as medically appropriate but at least annually if however net_income is not sufficient to satisfy the needs of the incompetent beneficiary the trustee in its discretion may pay or apply principal for the benefit of the incompetent grandniece or grandnephew up to the whole thereof in accordance with the provisions of sub-paragraph sub-paragraph a as modified will provide that in the event of the death of any of decedent’s grandnieces and grandnephews who are beneficiaries prior to the termination of this trust the share of the deceased shall be distributed to the then living lawful issue of the deceased beneficiary by right of representation if there are no lawful living issue of the deceased beneficiary the share shall be proportionately divided between and added to and distributed to the trust for the surviving grandnieces and grandnephews if prior to the termination of the trust the provisions of paragraph would require the trustee to distribute to any such issue his or her legally vested share prior to the date the issue attains the age of majority then the trustee shall defer distribution until termination of the trust estate or when such issue attains that age whichever first occurs whereupon the trustee shall promptly distribute to such issue or his or her guardian the remaining share of his or her trust or that if an issue under the age of majority dies prior to either of such events occurring then the trustee shall promptly distribute the deferred share of the trust estate to such issue’s estate in accordance with the applicable laws of his or her domicile as of the date of his or her plr-161436-01 death during the continuance of any such trust for the benefit of an issue under the age of majority net_income shall be disbursed pursuant to the provisions of sub- paragraph a c and principal shall be invaded pursuant to paragraph sub-paragraph a as modified will provide in relevant part that upon termination of the trust all of the assets set_aside for the benefit of my grandnephews and grandnieces shall be distributed to them in equal shares or if any be deceased to his issue by right of representation a definition of the term education will be added in the modification of trust providing that the term as used anywhere in the trust agreement shall be construed to include but not be limited to occupational or professional training college and postgraduate study as long as pursued to advantage by any beneficiary at an institution of his or her choice and in determining any payment to be made for education the trustee shall take into consideration the beneficiary’s related living and incidental_expenses to the extent that they are reasonable the trust instrument will be generally modified to eliminate all reference to indebtedness with the representation that the debts had been paid the trust instrument will also be generally modified to eliminate references to shares of corporation stock that trust no longer owns sub-paragraph will be modified by correctly naming the charities that are contingent remaindermen to trust the relevant provision as modified will provide that if upon termination of the trust there are then no living issue of nephew or of my grandnieces and grandnephews who are beneficiaries of the trust the trust property and undisbursed income shall be distributed one-half to charity and one-half to charity sub-paragraph as modified will provide that if the income payments to a grandniece or grandnephew is insufficient in the discretion of the trustee to provide for the care support maintenance education including college or occupational illness or extreme emergency of a grandniece or grandnephew without the trustee considering any other income or resources of the grandniece or grandnephew the trustee may pay to a grandniece or grandnephew or apply for her his or their benefit sums from principal of the trust estate as the trustee may deem proper or necessary for these purposes if the income payments to the issue of a grandniece or grandnephew shall be insufficient in the discretion of the trustee to provide for the education including college or occupational illness or extreme emergency of the issue the trustee may pay to the issue or apply for her his or their benefit sums from principal of the trust estate as the trustee may deem proper or necessary for these purposes the trustee represents that there have been no additions actual or constructive since date the trustee has requested a ruling that the proposed plr-161436-01 modifications will not cause trust to lose its status as exempt from the generation-skipping_transfer_tax sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a taxable_distribution taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust plr-161436-01 sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust sec_2651 provides that for purposes of the generation-skipping_transfer_tax the generation to which any person other than the transferor belongs shall be determined in accordance with the rules set forth in this section sec_2651 provides that an individual who is a lineal descendant of a grandparent of the transferor shall be assigned to that generation which results from comparing the number of generations between the grandparent and the individual with the number of generations between the grandparent and the transferor in this case trust is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below the grantor’s generation trust was irrevocable on date and there have been no additions actual or constructive since that date therefore trust is exempt from the generation-skipping_transfer_tax pursuant to sec_26_2601-1 the modifications requested do not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modifications in addition the modifications do not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore the modifications relating to the elimination of references to corporation and correctly naming the charities that are contingent remaindermen to trust are administrative in nature therefore the modifications are within the scope of sec_26_2601-1 and we conclude that the modifications if approved by court as presented in this letter will not affect the exempt status of trust accordingly future distributions to skip persons from trust will not be subject_to the generation-skipping_transfer_tax imposed by sec_2601 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-161436-01 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan james f hogan senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosure copy of this letter for sec_6110 purposes
